         Case 3:19-cv-00514-MPS Document 120 Filed 01/25/21 Page 1 of 6




                            IN THE UNITED DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT


 SOLID 21, INC.,

         Plaintiff,

 v.                                                   Case No.: 3:19-cv-00514-MPS

 BREITLING U.S.A., INC.; BREITLING SA;
 AND BREITLING AG;

         Defendants.


      PLAINTIFF SOLID 21, INC.’S MEMORANDUM OF LAW IN SUPPORT OF ITS
                 MOTION TO WITHDRAW DEEMED ADMISSIONS

        Plaintiff Solid 21, Inc. respectfully submits this memorandum of law in support of its

motion to withdraw deemed admissions pursuant to Federal Rule of Civil Procedure 36(b). For

the reasons that follow, Plaintiff requests that the Court exercise its discretion to withdraw deemed

admissions stemming from Plaintiff’s late submission of its responses and objections to Defendant

Breitling U.S.A., Inc.’s first set of requests for admission.

I.      Background

        On November 18, 2020, Defendant Breitling U.S.A., Inc. (“Breitling”) served its First Set

of Requests for Admission (“RFAs”) on Plaintiff. Declaration of David L. Hecht, Esq. (“Hecht

Decl.”), Ex. A. At that time, Breitling was on notice that Solid 21’s counsel “was no longer able

to competently represent plaintiff” and the attorney-client relationship was “imperiled.” Dkt. 91-

1, ¶¶ 3-5. Prior counsel’s withdrawal motion (Dkt. 91) was pending when Breitling served its

RFAs. The Court would not render its decision on prior counsel’s Motion to Withdraw until

November 24, 2020 (Dkt. 93).




                                                  1
         Case 3:19-cv-00514-MPS Document 120 Filed 01/25/21 Page 2 of 6




       Present counsel first appeared on Plaintiff’s behalf on December 23, 2020, and counsel

from Hecht Partners LLP was admitted pro hac vice on January 5, 2021. As part of present

counsel’s efforts to promptly remedy the various issues stemming from the breakdown in the

attorney-client relationship between Plaintiff and its previous counsel, Plaintiff served its

objections and responses to the RFAs on Defendants on January 7, 2021. Hecht Decl., Ex. B. Of

the 39 RFAs it received, Plaintiff (subject to objections) admitted 12 without qualification (RFA

Nos. 12-13, 15, 17-18, 20, 22-27), admitted 6 with qualifications (RFA Nos. 1-2, 4, 8-10), and

denied 21 (RFA Nos. 3,1 5-7, 7, 11, 14, 16, 19, 21, 28-39). Hecht Decl. Ex. C. On January 14,

2021 counsel for Defendants sent Plaintiff’s counsel correspondence in which Defendants stated

“[a]ll matters requested in Breitling’s requests for admissions have already been automatically

admitted by operation of [Federal Rule of Civil Procedure] 36(a)(3).” Hecht Decl. Ex. D.

       Plaintiff requests that the Court exercise its discretion to withdraw deemed admissions as

to RFA Nos. 1-2, 4, 5-11, 14, 16, 19, 21, 28-39 that resulted from the late-submitted RFA

responses, where granting the relief would promote the presentation of the merits of this case, and

where doing so would not prejudice Defendants in defending the case on the merits.

II.    Argument

       Plaintiff does not dispute the operation of Rule 36(a)(3) as to deemed admissions. But

Courts have the discretion to provide a party with “relief from the provisions of Fed. R. Civ. P.

36(a)(3) with respect to the consequences for failing to timely respond to a request for admissions.”

Donovan v. Carls Drug Co., Inc., 703 F.2d 650, 651–52 (2d Cir. 1983); see also Rosenbaum v.

Farr, No. 3:11-cv-1994, 2013 WL 6860102, at *1 (D. Conn. Dec. 30, 2013); Vandever v. Murphy,



1
  Plaintiff’s response to RFA No. 3 was inadvertently drafted ambiguously, in an effort to respond
rapidly, but the intent of the response was to deny the request for admission. Hecht Decl. at ¶ 3.



                                                 2
         Case 3:19-cv-00514-MPS Document 120 Filed 01/25/21 Page 3 of 6




No. 3:09-cv-1752, 2012 WL 5507257, at * 2 (D. Conn. Nov. 14, 2012); Thalheim v. Eberheim,

124 F.R.D. 34, 35 (D. Conn. 1988). “A party's loss of the right to contest a matter on the merits is

not to be treated lightly.” O’Bryant v. Allstate Ins. Co., 107 F.R.D. 45, 48 (D.Conn.1985)

(quotations omitted). Courts should be particularly reluctant to deprive a party of the right to

contest a matter on the merits based on deemed admissions, especially where deemed admissions

are used “as a factual predicate for a motion for summary judgment.” Thalheim, 124 at 35.

       To avoid such harms, Rule 36(b) permits the withdrawal of an admission when (1) “it

would promote the presentation of the merits of the action” and (2) withdrawing admissions would

not “prejudice the requesting party in maintaining or defending the action on the merits.” See

Rosenbaum, 2013 WL 6860102, at *1. “The prejudice contemplated by Rule 36(b) is not merely

that the party obtaining the admission must, as a consequence of the withdrawal, prove the matter

admitted but rather relates to difficulties the party may face in proving its case, such as the

availability of key witnesses.” Id. (quoting Security Ins. Co. of Hartford v. Trustmark Ins. Co.,

217 F.R.D. 296, 298 (D. Conn. 2002)). Both prongs are satisfied here.

       A.     Withdrawing the Deemed Admissions Will Promote the Presentation of the
       Merits of this Case

       Breitling’s RFAs included several requests that relate to central issues in this case on which

Defendants’ have the burden of proof, such as the validity of RED GOLD® trademark. Indeed,

Defendants’ motion for summary judgment relies on deemed admissions regarding such central

issues in dispute, and on which Defendants bear the burden of proof. See Dkt. 107-1 at 13 (“And,

by virtue of Plaintiff’s failure to timely respond to Breitling’s requests for admissions under Fed.

R. Civ. P. 36(a)(3), Plaintiff admits that “red gold” is a generic word for this gold metal alloy that

contains copper with reddish color or hue, which “is not proprietary or exclusive to” Plaintiff or

anyone else.”); see also Dkt. 107-2 at ¶¶ 31-32. Examples of the RFAs that appear to relate to



                                                  3
         Case 3:19-cv-00514-MPS Document 120 Filed 01/25/21 Page 4 of 6




central issues include RFA Nos. 5-7, 7, 11, 14, 16, 19, 21, 28-39, as these RFAs appear directed

to questions regarding any use of the RED GOLD® trademark as descriptive, or other uses that

would relate to the genericness and thus the validity of the mark. Here, the RED GOLD®

trademark is entitled to a presumption of validity, particularly where it has status as an

incontestable mark. Defendants thus bear the burden of proof to rebut this presumption of validity.

This means that the RFAs at issue here deal with central issues on which Defendants bear the

burden of proof. Withdrawing these deemed admissions would, therefore, necessarily promote the

presentation of the case on its merits.

       B.    Granting the Relief Sought Would Not Prejudice Defendants, As It Would
       Only Mean that Defendants Must Prove Their Case

       As mentioned above, the type of “prejudice” to Defendants contemplated by the

withdrawal of deemed admissions would relate to issues like the difficulty in finding witnesses or

other evidence needed to meet their burden of proof. See Security Ins. Co. of Hartford, 217 F.R.D.

at 298; see also United States v. $23,940.00 in United States Currency, No. 3:14-CV-01226, 2015

WL 7295430, at *2 (D. Conn. Nov. 18, 2015) (“The prejudice contemplated by Rule 36(b) . . . is

not simply that the party who obtained the admission now has to convince the trier of fact of its

truth . . . . [but] relates to special difficulties a party may face caused by a sudden need to obtain

evidence upon withdrawal or amendment of an admission.”). It is not prejudicial for purposes of

Rule 36(b) that Defendants “must, as a consequence of the withdrawal, prove the matter admitted.”

See id.; Rosenbaum, 2013 WL 6860102, at *1.

       Here, Defendants attempt to prevail on summary judgment in part by relying on deemed

admissions. Withdrawing deemed admissions will simply mean that Defendants must prove the

merits of their case; it does nothing to cause Defendants “special difficulties” in obtaining

evidence. Currency, 2015 WL 7295430, at *2. Here, discovery is ongoing, and does not close



                                                  4
         Case 3:19-cv-00514-MPS Document 120 Filed 01/25/21 Page 5 of 6




under the current scheduling order until March 21, 2021. The parties will also be exchanging

further document productions and are working to schedule fact and expert witness depositions.

See Hecht Decl. ¶ 5. Defendant thus has every opportunity to marshal evidence it needs to meet

its burdens of proof. Withdrawing the deemed admissions causes no “special difficulties” that

would amount to the sort of prejudice relevant to Rule 36(b).2

III.   Conclusion

       For the foregoing reasons, Plaintiff requests that the Court grant its motion and withdraw

the deemed admissions as to Breitling’s RFA Nos. 1-2, 4, 5-11, 14, 16, 19, 21, 28-39.

       Dated: January 25, 2021                               Respectfully Submitted,

                                                             /s/ David L. Hecht

                                                             David L. Hecht
                                                             Hecht Partners LLP
                                                             125 Park Avenue, 25th Floor
                                                             New York, NY 10017
                                                             P: (212) 851-6821
                                                             dhecht@hechtpartners.com

                                                             Jeffrey W. Kennedy
                                                             Milano & Wanat LLC
                                                             471 East Main Street
                                                             Branford, Connecticut 06405
                                                             P: (203) 315-7000
                                                             jkennedy@mwllc.us




2
        This lack of prejudice is further reinforced where Breitling elected to serve its RFAs at a
time when it knew Plaintiff was in a compromised situation (given that Plaintiff’s previous
counsel’s withdrawal motion was then-pending), and served these RFAs despite several months
remaining until the close of discovery. Breitling had every reason to expect Plaintiff would retain
new counsel, since Solid 21, Inc. cannot appear pro se. See, e.g., Rowland v. California Men’s
Colony, 506 U.S. 194, 201-02 (1993) (“It has been the law for the better part of two centuries . . .
that a corporation may appear in the federal courts only through licensed counsel.”). Breitling
could have waited to serve its RFAs until Plaintiff was again represented. It chose not to.

                                                 5
         Case 3:19-cv-00514-MPS Document 120 Filed 01/25/21 Page 6 of 6




                                CERTIFICATION OF SERVICE

       I hereby certify that on January 25, 2021, a copy of the foregoing was filed electronically

and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent

by email to all parties by operation of the court’s electronic filing system or by mail to anyone

unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may access

this document through the court’s CM/ECF System.



                                                              /s/ David L. Hecht
                                                              David L. Hecht




                                                  6
